Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered May 4, 2006. The order denied plaintiffs’ motion for summary judgment dismissing the counterclaims.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by granting the motion in part and dismissing the first counterclaim and as modified the order is affirmed without costs.
Same memorandum as in Widewaters Prop. Dev. Co., Inc. v Katz (38 AD3d 1220 [2007]). Present—Gorski, J.P, Smith, Lunn, Peradotto and Pine, JJ.